EXHIBIT 10.2
PROGRESS SOFTWARE CORPORATION
1994
STOCK INCENTIVE PLAN
SECTION 1. General Purpose of the Plan; Definitions
     The name of the plan is the Progress Software Corporation 1994 Stock
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the officers, employees and directors of, and other persons providing services
to, Progress Software Corporation (the “Company”) and its Subsidiaries upon
whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company.
     The following terms shall be defined as set forth below:
     “Act” means the Securities Exchange Act of 1934, as amended.
     “Award” or “Awards”, except where referring to a particular category of
grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Conditioned Stock Awards, Unrestricted Stock Awards, Performance Share
Awards and Stock Appreciation Rights.
     “Board” means the Board of Directors of the Company.
     “Cause” means (i) any material breach by the participant of any agreement
to which the participant and the Company are both parties, (ii) any act or
omission to act by the participant which may have a material and adverse effect
on the Company’s business or on the participant’s ability to perform services
for the Company, including, without limitation, the commission of any crime
(other than ordinary traffic violations), or (iii) any material misconduct or
material neglect of duties by the participant in connection with the business or
affairs of the Company or any affiliate of the Company.
     “Change of Control” shall have the meaning set forth in Section 15.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.
     “Conditioned Stock Award” means an Award granted pursuant to Section 6.
     “Committee” shall have the meaning set forth in Section 2.
     “Disability” means disability as set forth in Section 22(e)(3) of the Code.
     “Effective Date” means the date on which the Plan is approved by
stockholders as set forth in Section 17.
     “Eligible Person” shall have the meaning set forth in Section 4.
     “Fair Market Value” on any given date means the closing price per share of
the Stock on such date as reported by a nationally recognized stock exchange,
or, if the Stock is not listed on such an exchange, as reported by NASDAQ, or,
if the Stock is not quoted on NASDAQ, the fair market value of the Stock as
determined by the Committee.
     “Incentive Stock Option” means any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.

A-1



--------------------------------------------------------------------------------



 



     “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     “Normal Retirement” means retirement from active employment with the
Company and its Subsidiaries in accordance with the retirement policies of the
Company and its Subsidiaries then in effect.
     “Outside Director” means any director who (i) is not an employee of the
Company or of any “affiliated group,” as such term is defined in Section 1504(a)
of the Code, which includes the Company (an “Affiliate”), (ii) is not a former
employee of the Company or any Affiliate who is receiving compensation for prior
services (other than benefits under a tax-qualified retirement plan) during the
Company’s or any Affiliate’s taxable year, (iii) has not been an officer of the
Company or any Affiliate and (iv) does not receive remuneration from the Company
or any Affiliate, either directly or indirectly, in any capacity other than as a
director.
     “Option” or “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5.
     “Performance Share Award” means an Award granted pursuant to Section 8.
     “Stock” means the Common Stock. $.01 par value per share, of the Company,
subject to adjustments pursuant to Section 3.
     “Stock Appreciation Right” means an Award granted pursuant to Section 9.
     “Subsidiary” means a subsidiary as set forth in Section 424 of the Code.
     “Unrestricted Stock Award” means Awards granted pursuant to Section 7.

SECTION 2.   Administration of Plan; Committee Authority to Select Participants
and Determine Awards.

     (a) Committee. The Plan shall be administered by a Committee (the
“Committee”) consisting of at least two Outside Directors. None of the members
of the Committee shall have been granted any Award under this Plan (other than
pursuant to Section 7(c)) or any other stock option plan of the Company (other
than the Company’s 1994 Directors’ Stock Option Plan) within one year prior to
service on the Committee. It is the intention of the Company that the Plan shall
be administered by “disinterested persons” within the meaning of Rule 16b-3
under the Act, but the authority and validity of any act taken or not taken by
the Committee shall not be affected if any person administering the Plan is not
a disinterested person. Except as specifically reserved to the Board under the
terms of the Plan, the Committee shall have full and final authority to operate,
manage and administer the Plan on behalf of the Company. Action by the Committee
shall require the affirmative vote of a majority of all members thereof.
     (b) Powers of Committee. The Committee shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority:
     (i) to select the officers and other employees of, and persons providing
services to, the Company and its Subsidiaries to whom Awards may from time to
time be granted;
     (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Conditioned Slock,
Unrestricted Stock, Performance Shares and Stock Appreciation Rights, or any
combination of the foregoing, granted to any one or more participants;
     (iii) to determine the number of shares to be covered by any Award;
     (iv) to determine and modify the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and participants, and to
approve the form of written instruments evidencing the Awards;

A-2



--------------------------------------------------------------------------------



 



     (v) to accelerate the exercisability or vesting of all or any portion of
any Award;
     (vi) subject to the provisions of Section 5(a)(ii), to extend the period in
which any outstanding Stock Option or Stock Appreciation Right may be exercised:
     (vii) to reduce the per-share exercise price of any outstanding Stock
Option or Stock Appreciation Right (but not to less than 85% of Fair Market
Value on the date the reduction is made);
     (viii) to determine whether, to what extent, and under what circumstances
Stock and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the participant and whether and to
what extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Committee) or dividends or deemed dividends on such deferrals;
and
     (ix) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
     All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.
SECTION 3. Shares Issuable under the Plan; Mergers; Substitution.
     (a) Shares Issuable. The maximum number of shares of Stock with respect to
which Awards (including Stock Appreciation Rights) may be granted under the Plan
shall be 1,000,000. For purposes of this limitation, the shares of Stock
underlying any Awards which are forfeited, cancelled, reacquired by the Company
or otherwise terminated (other than by exercise) shall be added back to the
shares of Stock with respect to which Awards may be granted under the Plan so
long as the participants to whom such Awards had been previously granted
received no benefits of ownership of the underlying shares of Stock to which the
Award related. Subject to such overall limitation, any type or types of Award
may be granted with respect to shares, including Incentive Stock Options. Shares
issued under the Plan may be authorized but unissued shares or shares reacquired
by the Company.
     (b) Limitation on Awards. In no event may any Plan participant be granted
Awards (including Stock Appreciation Rights) with respect to more than 100,000
shares of Slock in any calendar year. The number of shares of Stock relating to
an Award granted to a Plan participant in a calendar year that is subsequently
forfeited, cancelled or otherwise terminated shall continue to count toward the
foregoing limitation in such calendar year. In addition, if the exercise price
of an Award is subsequently reduced, the transaction shall be deemed a
cancellation of the original Award and the grant of a new one so that both
transactions shall count toward the maximum shares issuable in the calendar year
of each respective transaction.
     (c) Stock Dividends, Mergers, etc. In the event that after approval of the
Plan by the stockholders of the Company in accordance with Section 17, the
Company effects a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in (i) the number and kind of shares of stock or securities with
respect to which Awards may thereafter be granted (including without limitation
the limitations set forth in Sections 3(a) and (b) above), (ii) the number and
kind of shares remaining subject to outstanding Awards, and (iii) the option or
purchase price in respect of such shares. In the event of any merger,
consolidation, dissolution or liquidation of the Company, the Committee in its
sole discretion may, as to any outstanding Awards, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such
Awards as it may determine and as may be permitted by the terms of such

A-3



--------------------------------------------------------------------------------



 



transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Committee deems equitable in the circumstances), subject, however, to the
provisions of Section 1 5.
     (d) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or a Subsidiary as
the result of a merger or consolidation of the employing corporation with the
Company or a Subsidiary or the acquisition by the Company or a Subsidiary of
property or stock of the employing corporation. The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. The shares which may be delivered
under such substitute awards shall be in addition to the maximum number of
shares provided for in Section 3(a) only to the extent that the substitute
Awards are both (i) granted to persons whose relationship to the Company does
not make (and is not expected to make) them subject to Section 16(b) of the Act;
and (ii) granted in substitution for awards issued under a plan approved, to the
extent then required under Rule 16b-3 (or any successor rule under the Act), by
the stockholders of the entity which issued such predecessor awards.
SECTION 4. Eligibility.
     Awards may be granted to officers or other key employees of the Company or
its Subsidiaries, and to members of the Board and consultants or other persons
who render services to the Company, regardless of whether they are also
employees (“Eligible Persons”), provided, however, that members of the Committee
at the time of grant, except for the purposes of Section 7(c), shall not
constitute Eligible Persons.
SECTION 5. Stock Options.
     Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.
     Stock Options granted under the Plan may be either Incentive Stock Options
or Non-Qualified Stock Options. To the extent that any option does not qualify
as an Incentive Stock Option, it shall constitute a Non-Qualified Stock Option.
     No Incentive Stock Option shall be granted under the Plan after
December 31, 2003.
     (a) Grant of Stock Options. The Committee in its discretion may grant
Incentive Stock Options only to employees of the Company or any Subsidiary. The
Committee in its discretion may grant Non-Qualified Stock Options to Eligible
Persons. Stock Options granted pursuant to this Section 5 (a) shall be subject
to the following terms and conditions and the terms and conditions of Section 13
and shall contain such additional terms and conditions, not inconsistent with
the terms of the Plan, as the Committee shall deem desirable.
     (i) Exercise Price. The exercise priced per share for the Stock covered by
a Stock Option granted pursuant to this Section 5 (a) shall be determined by the
Committee at the time of grant but shall be, in the case of Incentive Stock
Options, not less than 100% of Fair Market Value on the date of grant. If an
employee owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) more than 10% of the combined voting power of
all classes of stock of the Company or any-Subsidiary or parent corporation and
an Incentive Stock Option is granted to such employee, the option price shall be
not less than 1 10% of Fair Market Value on the grant date.
     (ii) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the option is granted. If an

A-4



--------------------------------------------------------------------------------



 



employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Subsidiary or parent corporation and an Incentive
Stock Option is granted to such employee, the term of such option shall be no
more than live years from the date of grant.
     (iii) Exercisability; Rights of a Shareholder. Stock Options shall become
vested and exercisable at such lime or times, whether or not in installments, as
shall be determined by the Committee at or after the grant date. The Committee
may at any lime accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
     (iv) Method of Exercise. Stock Options may be exercised in whole or in
part, by delivering written notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods:
     (A) In cash, by certified or bank check or other instrument acceptable to
the Committee;
     (B) In the form of shares of Stock that are not then subject to
restrictions under any Company plan, if permitted by the Committee, in its
discretion. Such surrendered shares shall be valued at Fair Market Value on the
exercise date; or
     (C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection.
The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or applicable provisions of laws.
     (v) Non-transferability of Options. No Stock Option shall be transferable
other than by will or by the laws of descent and distribution and all Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee.
     (vi) Annual Limit on Incentive Stock Options. To the extent required lor
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which incentive stock options granted under this Plan and any other plan of
the Company or its Subsidiaries become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.
     (vii) Repurchase Right. The Committee may in its discretion provide upon
the grant of any Stock Option hereunder that the Company shall have an option to
repurchase upon such terms and conditions as determined by the Committee all or
any number of shares purchased upon exercise of such Stock Option. The
repurchase price per share payable by the Company shall be such amount or be
determined by such formula as is fixed by the Committee at the time the Option
for the shares subject to repurchase is granted. In the event the Committee
shall grant Stock Options subject to the Company’s repurchase

A-5



--------------------------------------------------------------------------------



 



option, the certificates representing the shares purchased pursuant to such
Options shall carry a legend satisfactory to counsel for the Company referring
to the Company’s repurchase option.
     (viii) Form of Settlement. Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in this Plan.
     (b) Reload Options. At the discretion of the Committee, Options granted
under Section 5(a) may include a so-called “reload” feature pursuant to which an
optionee exercising an option by the delivery of a number of shares of Stock in
accordance with Section 5 (a) (iv) ( B) hereof would automatically be granted an
additional Option (with an exercise price equal to the Fair Market Value of the
Stock on the date the additional Option is granted and with the same expiration
date as the original Option being exercised, and with such other terms as the
Committee may provide) to purchase that number of shares of Stock equal to the
number delivered to exercise the original Option.
SECTION 6. Conditioned Stock Awards.
     (a) Nature of Conditioned Stock Award. The Committee in its discretion may
grant Conditioned Stock Awards to any Eligible Person. A Conditioned Stock Award
is an Award entitling the recipient to acquire, at no cost or for a purchase
price determined by the Committee, shares of Stock subject to such restrictions
and conditions as the Committee may determine at the time of grant (“Conditioned
Stock”). Conditions may be based on continuing employment and/or achievement of
pre-established performance goals and objectives. In addition, a Conditioned
Stock Award may be granted to an employee by the Committee in lieu of a cash
bonus due to such employee pursuant to any other plan of the Company.
     (b) Acceptance of Award. A participant who is granted a Conditioned Stock
Award shall have no rights with respect to such Award unless the participant
shall have accepted the Award within 60 days (or such shorter date as the
Committee may specify) following the award dale by making payment to the
Company, if required, by certified or bank cheek or other instrument or form of
payment acceptable to the Committee in an amount equal to the specified purchase
price, if any, of the shares covered by the Award and by executing and
delivering to the Company a written instrument that sets forth the terms and
conditions of the Conditioned Stock in such form as the Committee shall
determine.
     (c) Rights as a Shareholder. Upon complying with Section 6(b) above, a
participant shall have all the rights of a shareholder with respect to the
Conditioned Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Conditioned Award. Unless the Committee
shall otherwise determine, certificates evidencing shares of Conditioned Stock
shall remain in the possession of the Company until such shares are vested as
provided in Section 6(e) below.
     (d) Restrictions. Shares of Conditioned Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein. In the event of termination of employment by the
Company and its Subsidiaries for any reason (including death, Disability, Normal
Retirement and for Cause), the Company shall have the right, at the discretion
of the Committee, to repurchase shares of Conditioned Stock with respect to
which conditions have not lapsed at their purchase price, or to require
forfeiture of such shares to the Company if acquired at no cost, from the
participant or the participant’s legal representative. The Company must exercise
such right of repurchase or forfeiture not later than the ninetieth day
following such termination of employment (unless otherwise specified, in the
written instrument evidencing the Conditioned Award).
     (e) Vesting of Conditioned Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the

A-6



--------------------------------------------------------------------------------



 



non-transferability of the Conditioned Stock and the Company’s right of
repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the attainment of such preestablished performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Conditioned Stock and shall be deemed “vested.” The Committee at any time may
accelerate such date or dates and otherwise waive or, subject to Section 13,
amend any conditions of the Award.
     (f) Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Conditioned Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.
SECTION 7. Unrestricted Stock Awards.
     (a) Grant or Sale of Unrestricted Stuck. The Committee in its discretion
may grant or sell at a purchase price determined by the Committee to any
Eligible Person shares of Stock free of any restrictions under the Plan
(“Unrestricted Stock”). Shares of Unrestricted Stock may be granted or sold as
described in the preceding sentence in respect of past services or other valid
consideration.
     (b) Elections to Receive Unrestricted Stock In Lieu of Compensation. Upon
the request of an Eligible Person and with the consent of the Committee, each
Eligible Person may, pursuant to an irrevocable written election delivered to
the Company no later than the date or dates specified by the Committee, receive
a portion of the cash compensation otherwise due to him in Unrestricted Stock
(valued at Fair Market Value on the date or dates the cash compensation would
otherwise be paid). Such Unrestricted Stock may be paid to the Eligible Person
at the same time as the cash compensation would otherwise be paid, or at a later
time, as specified by the Eligible Person in the written election.
     (c) Elections to Receive Unrestricted Stock in Lieu of Directors’ Fees.
Each Outside Director may, pursuant to an irrevocable written election delivered
to the Company no later than June 30 of any calendar year, receive all or a
portion of the directors’ fees otherwise due to him in the subsequent calendar
year in Unrestricted Stock (valued at Fair Market Value on the date or dates the
directors’ fees would otherwise be paid). Such Unrestricted Stock may be paid to
the Non-Employee Director at the same lime the directors’ fees would otherwise
have been paid, or at a later time, as specified by the Non-Employee Director in
the written election.
     (d) Restrictions on Transfers. The right to receive unrestricted Stock may
not be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution.
SECTION 8. Performance Share Awards.
     (a) Nature of Performance Shares. A Performance Share Award is an award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals. The Committee may make Performance Share Awards
independent of or in connection with the granting of any other Award under the
Plan. Performance Share Awards may be granted under the Plan to any Eligible
Person including those who qualify for awards under other performance plans of
the Company. The Committee in its discretion shall determine whether and to whom
Performance Share Awards shall be made, the performance goals applicable under
each such Award, the periods during which performance is to be measured, and all
other limitations and conditions applicable to the awarded Performance Shares;
provided, however, that the Committee may rely on the performance goals and
other standards applicable to other performance-based plans of the Company in
setting the standards for Performance Share Awards under the Plan,
     (b) Restrictions on Transfer. Performance Share Awards and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.

A-7



--------------------------------------------------------------------------------



 



     (c) Rights ax a Shareholder. A participant receiving a Performance Share
Award shall have the rights of a shareholder only as to shares actually received
by the participant under the Plan and not with respect to shares subject to the
Award but not actually received by the participant. A participant shall be
entitled to receive a stock certificate evidencing the acquisition of shares of
Stock under a Performance Share Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Share Award (or
in a performance plan adopted by the Committee).
     (d) Termination. Except as may otherwise be provided by the Committee at
any time prior to termination of employment, a participant’s rights in all
Performance Share Awards shall automatically terminate upon the participant’s
termination of employment by the Company and its Subsidiaries for any reason
(including death. Disability, Normal Retirement and for Cause).
     (e) Acceleration, Waiver, Etc. At any time prior to the participant’s
termination of employment by the Company and its Subsidiaries, the Committee may
in its sole discretion accelerate, waive or, subject to Section 13, amend any or
all of the goals, restrictions or conditions imposed under any Performance Share
Award.
SECTION 9. Stock Appreciation Rights
     (a) The Committee in its discretion may grant Stock Appreciation Rights to
any Eligible Person (i) alone, (ii) simultaneously with the grant of a Stock
Option and in conjunction therewith or in the alternative thereto or
(iii) subsequent to the grant of a Non-Qualified option and in conjunction
therewith or in the alternative thereto.
     (b) The exercise price per share of a Stock Appreciation Right granted
alone shall be determined by the Committee. A Stock Appreciation Right granted
simultaneously with or subsequent to the grant of a Stock Option and in
conjunction therewith or in the alternative thereto shall have the same exercise
price as the related Stock Option, shall be transferable only upon the same
terms and conditions as the related Stock Option, and shall be exercisable only
to the same extent as the related Stock Option; provided, however, that a Stock
Appreciation Right, by its terms, shall he exercisable only when the Fair Market
Value per share of Stock exceeds the exercise price per share thereof.
     (c) Upon any exercise of a Stock Appreciation Right, the number of shares
of Stock for which any related Stock Option shall be exercisable shall be
reduced by the number of shares for which the Stock Appreciation Right shall
have been exercised. The number of shares of Stock with respect to which a Stock
Appreciation Right shall be exercisable shall be reduced upon any exercise of
any related Stock Option by the number of shares for which such Option shall
have been exercised. Any Stock Appreciation Right shall be exercisable upon such
additional terms and conditions as may from time to time be prescribed by the
Committee.
     (d) A Stock Appreciation Right shall entitle the participant upon exercise
thereof to receive from the Company, upon written request to the Company at its
principal offices (the “Request”), a number of shares of Stock (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Committee in its sole discretion), an amount of cash, or any
combination of Stock and cash, as specified in the Request (but subject to the
approval of the Committee in its sole discretion, at any time up to and
including the time of payment, as to the making of any cash payment), having an
aggregate Fair Market Value equal to the product of (i) the excess of Fair
Market Value, on the date of such Request, over the exercise price per share of
Stock specified in such Stock Appreciation Right or its related Option,
multiplied by (ii) the number of shares of Stock for which such Stock
Appreciation Right shall be exercised. Notwithstanding the foregoing,

A-8



--------------------------------------------------------------------------------



 



the Committee may specify at the time of grant of any Stock Appreciation Right
that such Stock Appreciation Right may be exercisable solely for cash and not
for Stock.
     (e) Within thirty (30) days of the receipt by the Company of a Request to
receive cash in full or partial settlement of a Stock Appreciation Right or to
exercise such Stock Appreciation Right for cash, the Committee shall, in its
sole discretion, either consent to or disapprove, in whole or in part, such
Request. A Request to receive cash in full or partial settlement of a Stock
Appreciation Right or to exercise a Stock Appreciation Right for cash may
provide that, in the event the Committee shall disapprove such Request, such
Request shall be deemed to be an exercise of such Stock Appreciation Right for
Stock.
     (f) If the Committee disapproves in whole or in part any election by a
participant to receive cash in full or partial settlement of a Stock
Appreciation Right or to exercise such Stock Appreciation Right for cash, such
disapproval shall not affect such participant’s right to exercise such Stock
Appreciation Right at a later date, to the extent that such Stock Appreciation
Right shall be otherwise exercisable, or to elect the form of payment at a later
date, provided that an election to receive cash upon such later exercise shall
be subject to the approval of the Committee. Additionally, such disapproval
shall not affect such participant’s right to exercise any related Option.
     (g) A participant shall not be entitled to request or receive cash in full
or partial payment of a Stock Appreciation Right, if such Stock Appreciation
Right or any related Option shall have been exercised during the first six
(6) months of its respective term; provided, however, that such prohibition
shall not apply in the event of the death or Disability of the participant prior
to the expiration of such six-month period, or if such participant is not a
director or officer of the Company or a beneficial owner of the Company who is
described in Section 16(a) of the Act.
     (h) A Stock Appreciation Right shall be deemed exercised on the last day of
its term, if not otherwise exercised by the holder thereof, provided that the
fair market value of the Stock subject to the Stock Appreciation Right exceeds
the exercise price thereof on such date.
     (i) No Stock Appreciation Right shall be transferable other than by will or
by the laws of descent and distribution and all Stock Appreciation Rights shall
be exercisable, during the holder’s lifetime, only by the holder.
SECTION 10. Termination of Stock Options and Stock Appreciation Rights.
     (a) Termination by Death. If any participant’s employment by or services to
the Company and its Subsidiaries terminates by reason of death, any Stock Option
or Stock Appreciation Right owned by such participant may thereafter be
exercised to the extent exercisable at the date of death, by the legal
representative or legatee of the participant, for a period of two years (or such
longer period as the Committee shall specify at any time) from the dale of
death, or until the expiration of the stated term of the Option or Slock
Appreciation Right, if earlier.
     (b) Termination by Reason of Disability or Normal Retirement.
     (i) Any Stock Option or Stock Appreciation Right held by a participant
whose employment by or services to the Company and its Subsidiaries has
terminated by reason of Disability may thereafter be exercised, to the extent it
was exercisable at the time of such termination, for a period of one year (or
such longer period as the Committee shall specify at any time) from the dale of
such termination of employment or services, or until the expiration of the
stated term of the Option or Stock Appreciation Right, if earlier.

A-9



--------------------------------------------------------------------------------



 



     (ii) Any Stock Option or Stock Appreciation Right held by a participant
whose employment by or services to the Company and its Subsidiaries has
terminated by reason of Normal Retirement may thereafter be exercised, to the
extent it was exercisable at the time of such termination, for a period of
90 days (or such longer period as the Committee shall specify at any time) from
the date of such termination of employment or services, or until the expiration
of the stated term of the Option or Stock Appreciation Right, if earlier.
     (iii) The Committee shall have sole authority and discretion to determine
whether a participant’s employment or services has been terminated by reason of
Disability or Normal Retirement.
     (iv) Except as otherwise provided by the Committee at the time of grant,
the death of a participant during a period provided in this Section 10(b) for
the exercise of a Stock Option or Stock Appreciation Right, shall extend such
period for two years from the date of death, subject to termination on the
expiration of the stated term of the Option or Stock Appreciation Right, if
earlier.
     (c) Termination for Cause. If any participant’s employment by or services
to the Company and its Subsidiaries has been terminated for Cause, any Stock
Option or Stock Appreciation Right held by such participant shall immediately
terminate and be of no further force and effect; provided, however, that the
Committee may, in its sole discretion, provide that such Option or Stock
Appreciation Right can be exercised for a period of up to 30 days from the date
of termination of employment or services or until the expiration of the stated
term of the Option or Stock Appreciation Right, if earlier.
     (d) Other Termination. Unless otherwise determined by the Committee, if a
participant’s employment by or services to the Company and its Subsidiaries
terminates for any reason other than death, Disability, Normal Retirement or for
Cause, any Stock Option or Stock Appreciation Right held by such participant may
thereafter be exercised, to the extent it was exercisable on the date of
termination of employment, for 90 days (or such longer period as the Committee
shall specify at any lime) from the date of termination of employment or
services or until the expiration of the stated term of the Option or Stock
Appreciation Right, if earlier.
SECTION 11. Tax Withholding.
     (a) Payment by Participant. Each participant shall, no later than the dale
as of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of any Federal, state or local
taxes of any kind required by law to be withheld with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.
     (b) Payment in Shares. Participant may elect to have such tax withholding
obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from shares of Stock to be issued pursuant to an Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due with respect to such
Award, or (ii) transferring to the Company shares of Stock owned by the
participant with an aggregate Fair Market Value (as of the date the withholding
is effected) that would satisfy the withholding amount due. With respect to any
participant who is subject to Section 16 of the Act, the following additional
restrictions shall apply:
     (A) the election to satisfy tax withholding obligations relating to an
Award in the manner permitted by this Section 11 (b) shall be made either
(1) during the period beginning on the third business day-following the date of
release of quarterly or annual summary statements of sales and earnings of the
Company and ending on the twelfth business day following such date, or (2) at
least six months prior to

A-10



--------------------------------------------------------------------------------



 



the date as of which the receipt of such an Award first becomes a taxable event
for Federal income lax purposes;
     (B) such election shall be irrevocable;
     (C) such election shall be subject to the consent or approval of the
Committee; and
     (D) the Stock withheld to satisfy tax withholding, if granted at the
discretion of the Committee, must pertain to an Award which has been held by the
participant for at least six months from the date of grant of the Award.
SECTION 12. Transfer, Leave of Absence, Etc.
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
     (a) a transfer to the employment of the Company from a Subsidiary or from
the Company to a Subsidiary, or from one Subsidiary to another;
     (b) an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing.
SECTION 13. Amendments and Termination.
     The Board may at any time amend or discontinue the Plan and the Committee
may at any time amend or cancel any outstanding Award (or provide substitute
Awards at the same or reduced exercise or purchase price or with no exercise or
purchase price, but such price, if any, must satisfy the requirements which
would apply-to the substitute or amended Award if it were then initially granted
under this Plan) for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent. However, no such amendment,
unless approved by the stockholders of the Company, shall be effective if it
would cause the Plan to fail to satisfy the incentive stock option requirements
of the Code, or cause transactions under the Plan to fail to satisfy the
requirements of Rule 16b-3 or any successor rule under the Act as in effect on
the date of such amendment, or to cause any member of the Committee to cease to
be a disinterested person (within the meaning of Rule 16b-3 under the Act) with
respect to this Plan or any other plan of the Company.
SECTION 14. Status of Plan.
     With respect to the portion of any Award which has not been exercised and
any payments in cash, Stock or other consideration not received by a
participant, a participant shall have no rights greater than those of a general
creditor of the Company unless the Committee shall otherwise expressly determine
in connection with any Award or Awards. In its sole discretion, the Committee
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the provision of the foregoing sentence.
SECTION 15. Change of Control Provisions.
     (a) Upon the occurrence of a Change of Control as defined in this
Section 15:
     (i) subject to the provisions of clause (iii) below, after the effective
date of such Change of Control, each holder of an outstanding Stock Option,
Conditional Stock Award, Performance Share Award or Stock Appreciation Right
shall be entitled, upon exercise of such Award, to receive, in lieu of shares of

A-11



--------------------------------------------------------------------------------



 



Stock (or consideration based upon the Fair Market Value of Stock), shares of
such stock or other securities, cash or property (or consideration based upon
shares of such stock or other securities, cash or property) as the holders of
shares of Stock received in connection with the Change of Control;
     (ii) the Committee may accelerate the time for exercise of, and waive all
conditions and restrictions on, each unexercised and unexpired Stock Option,
Conditional Stock Award, Performance Share Award and Stock Appreciation Right
effective upon a dale prior or subsequent to the effective date of such Change
of Control, specified by the Committee; or
     (iii) each outstanding .Stock Option, Conditional Stock Award, Performance
Share Award and Stock Appreciation Right may be cancelled by the Committee as of
the effective date of any such Change of Control provided that (x) notice of
such cancellation shall be given to each holder of such an Award and (y) each
holder of such an Award shall have the right to exercise such Award to the
extent that the same is then exercisable or, if the Committee shall have
accelerated the lime for exercise of all such unexercised and unexpired Awards,
in full during the 30-day period preceding the effective date of such Change of
Control.
     (b) “Change of Control’’ shall mean the occurrence of any one of the
following events:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Act) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities; or
     (ii) persons who, as of January 1, 1994, constituted the Company’s Board
(the “Incumbent Board”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to January 1, 1994 whose election was
approved by, or who was nominated with the approval of, at least a majority of
the directors then comprising the Incumbent Board shall, for purposes of this
Plan, be considered a member of the Incumbent Board; or
     (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or other entity, other than (a) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

A-12



--------------------------------------------------------------------------------



 



SECTION 16. General Provisions.
     (a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.
     No shares of Stock shall be issued pursuant to an Award until all
applicable securities law and other legal and stock exchange requirements have
been satisfied. The Committee may require the placing of such stop orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.
     (b) Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.
     (c) Other Compensation Arrangements: No Employment Rights. Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, subject to stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan or any
Award under the Plan does not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
SECTION 17. Effective Date of Plan.
     The Plan shall become effective upon approval by the holders of a majority
of the shares of capital slock of the Company present or represented and
entitled to vote at a meeting of stockholders.
SECTION 18. Governing Law.
     This Plan shall be governed by, and construed and enforced in accordance
with, the substantive laws of The Commonwealth of Massachusetts without regard
to its principles of conflicts of laws.

A-13